Exhibit 10.2

AMENDED AND RESTATED

STEWART ENTERPRISES, INC.

RETENTION PLAN AND SUMMARY PLAN DESCRIPTION

In order to encourage the continued employment of key employees of Stewart
Enterprises, Inc. (the “Company”), and to alleviate concerns about any possible
loss of employment upon a change of control of the Company, the Company has
adopted a Retention Plan (the “Plan”) having the following terms and conditions.
This document also constitutes the Plan’s Summary Plan Description, as described
in Section 102 of the Employee Retirement Income Security Act of 1974 (“ERISA”).

ARTICLE 1

DEFINITIONS

1.1 Affiliate. “Affiliate” or “affiliated companies” shall mean any company
controlled by, controlling, or under common control with, the Company.

1.2 Board. “Board” shall mean the Board of Directors of the Company.

1.3 Cause. With respect to each Participant, “Cause” shall mean:

(a) the willful and continued failure of the Participant to perform
substantially the Participant’s duties with the Company or its Affiliates (other
than any such failure resulting from incapacity due to physical or mental
illness), after a written demand for substantial performance is delivered to the
Participant by the Board of the Company which specifically identifies the manner
in which the Board believes that the Participant has not substantially performed
the Participant’s duties;

(b) the willful engaging by the Participant in illegal conduct or gross
misconduct;

(c) unauthorized acts or omissions that could reasonably be expected to cause
material financial harm to the Company or materially disrupt Company operations;

(d) commission of an act of dishonesty (even if not a crime) resulting in the
enrichment of the Participant at the expense of the Company; or

(e) knowing falsification or knowing attempted falsification of financial
records of the Company in violation of SEC Rule 13b2-1.

For purposes of subparagraphs (a) and (b) above, no act or failure to act, on
the part of the Participant, shall be considered “willful” unless it is done, or
omitted to be done, by the Participant in bad faith or without reasonable belief
that the Participant’s action or omission was in the best interests of the
Company or its Affiliates. Any act, or failure to act, based upon authority
given pursuant to a resolution duly adopted by the Board or upon the
instructions of a senior officer of the Company or based upon the advice of
counsel for the Company or its Affiliates shall be conclusively presumed to be
done, or omitted to be done, by the Participant in good faith and in the best
interests of the Company or its Affiliates.

The cessation of employment of the Participant shall not be deemed to be for
Cause unless and until there shall have been delivered to the Participant a copy
of a resolution duly adopted by the

 

1



--------------------------------------------------------------------------------

affirmative vote of not less than three-quarters of the entire membership of the
Board at a meeting of the Board called and held for such purpose (after
reasonable notice is provided to the Participant and the Participant is given an
opportunity, together with counsel, to be heard before the Board), finding that,
in the good faith opinion of the Board, the Participant is guilty of the conduct
described in subparagraphs (a) through (e) above, and specifying the particulars
thereof in detail.

1.4 Company. As used in this Plan, “Company” shall mean the Company as defined
above and any successor to or assignee of (whether direct or indirect, by
purchase, merger, consolidation or otherwise) all or substantially all of the
assets or business of the Company.

1.5 Change of Control. “Change of Control” shall mean:

(a) the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934 (the
“Exchange Act”)) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of more than 30% of the outstanding shares
of the Company’s Class A Common Stock, no par value per share (the “Common
Stock”); provided, however, that for purposes of this subsection (a), the
following acquisitions shall not constitute a Change of Control:

(i) any acquisition of Common Stock directly from the Company,

(ii) any acquisition of Common Stock by the Company,

(iii) any acquisition of Common Stock by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation controlled by
the Company, or

(iv) any acquisition of Common Stock by any corporation pursuant to a
transaction that complies with clauses (i), (ii) and (iii) of subsection (c) of
this Section 1.5; or

(b) individuals who, as of the date this Plan is executed (the “Effective Date”)
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board; provided, however, that any individual
becoming a director subsequent to the Effective Date whose election, or
nomination for election by the Company’s shareholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board shall
be considered a member of the Incumbent Board, unless such individual’s initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a person other
than the Incumbent Board; or

(c) consummation of a reorganization, merger or consolidation, or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination,

(i) all or substantially all of the individuals and entities who were the
beneficial owners of the Company’s outstanding common stock and the Company’s
voting securities entitled to vote generally in the election of directors
immediately prior to such Business Combination have direct or indirect
beneficial ownership, respectively, of 50% or more of the then outstanding
shares of common stock, and 50% or more of the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, of

 

2



--------------------------------------------------------------------------------

the corporation resulting from such Business Combination (which, for purposes of
this paragraph (i) and paragraphs (ii) and (iii), shall include a corporation
which as a result of such transaction controls the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries), and

(ii) except to the extent that such ownership existed prior to the Business
Combination, no person (excluding any corporation resulting from such Business
Combination or any employee benefit plan or related trust of the Company or such
corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 20% or more of the then outstanding shares of common
stock of the corporation resulting from such Business Combination or 20% or more
of the combined voting power of the then outstanding voting securities of such
corporation, and

(iii) at least 50% of the members of the board of directors of the corporation
resulting from such Business Combination were members of the Incumbent Board at
the time of the execution of the initial agreement, or of the action of the
Board, providing for such Business Combination; or

(d) approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

1.6 Disability. “Disability” shall mean a condition that would entitle the
Participant to receive benefits under the Company’s long-term disability
insurance policy in effect at the time either because he or she is Totally
Disabled or Partially Disabled, as such terms are defined in the Company’s
policy in effect as of the Effective Date or as similar terms are defined in any
successor policy. If the Company has no long-term disability plan in effect,
“Disability” shall occur if (a) the Participant is rendered incapable because of
physical or mental illness of satisfactorily discharging his or her duties and
responsibilities to the Company for a period of 90 consecutive days, (b) a duly
qualified physician chosen by the Company and acceptable to the Participant or
his legal representatives so certifies in writing, and (c) the Board determines
that the Participant has become disabled.

1.7 Good Reason. “Good Reason” shall mean any action or inaction during the
Employment Term that constitutes a material negative change in the service
relationship between the Participant and the Company and a material breach by
the Company of its obligations under the terms of this Plan, provided that, the
Participant shall have provided written notice to the Company within 90 days of
the initial existence of the condition described in this Section 1.7 and such
event or condition continues uncured for a period of 30 days after written
notice thereof is given by the Participant to the Company. A termination by a
Participant with Good Reason shall constitute an involuntary termination for
purposes of Section 409A of the Internal Revenue Code of 1986, as amended.

1.8 Participant. “Participant” shall mean those key employees of the Company who
hold the positions listed on Schedule 1 hereto. Notwithstanding the provisions
of this Section 1.8, any Participant entitled to receive benefits from the
Company upon a Change of Control pursuant to the terms of an employment or
change of control agreement between the Participant and the Company that are
greater than those provided by this Plan shall not be a Participant in the Plan,
and shall not be entitled to benefits under this Plan. Schedule 1 may be amended
by the Compensation Committee of the Board from time to time in its sole
discretion; except that no Participant can be removed from the Plan upon or
after a Change of Control.

 

3



--------------------------------------------------------------------------------

ARTICLE 2

CHANGE OF CONTROL BENEFIT

2.1 Employment Term and Capacity after Change of Control. (a) If a Change of
Control occurs at a time that the Participant continues to be employed by the
Company or a subsidiary, then the Participant’s employment shall continue on the
terms provided in Sections 2.1 and 2.2 hereof through the first anniversary of
the Change of Control, such one year period being referred to herein as the
“Employment Term.” Upon any earlier termination of the Participant’s status as
an employee by the Company without Cause or by the Participant for Good Reason
during the Employment Term, the Participant shall be entitled to the payment and
benefits provided in Section 2.3 hereof.

(b) After a Change of Control and during the Employment Term, (i) the
Participant’s position, authority, duties and responsibilities shall be at least
comparable in all material respects with the most significant of those held,
exercised and assigned at any time during the 120-day period immediately
preceding the Change of Control and (ii) the Participant’s service shall be
performed during normal business hours at the location where the Participant was
employed immediately preceding the Change of Control or any office or location
less than 40 miles from such location.

2.2 Compensation and Benefits. During the Employment Term, the Participant shall
be entitled to the following compensation and benefits:

(a) Base Salary. The Participant shall receive an annual base salary (“Base
Salary”), which shall be paid at a monthly, semi-monthly or bi-weekly rate, at
least equal to 12 times the highest monthly base salary paid or payable,
including any base salary which has been earned but deferred by the Participant,
by the Company and its affiliated companies in respect of the 12-month period
immediately preceding the month in which the Change of Control occurs. During
the Employment Term, the Base Salary of a Participant shall be reviewed no more
than 12 months after the last salary increase awarded to the Participant prior
to the Change of Control and shall be increased no more than 12 months after the
last salary increase awarded to the Participant prior to the Change of Control
in an amount equal to the percentage increase (excluding promotional increases)
in base salary generally awarded to peer employees of the Company and its
affiliated companies for the year of determination. Any increase in Base Salary
shall not serve to limit or reduce any other obligation to the Participant under
this Plan. Base Salary of a Participant shall not be reduced after any such
increase and the term Base Salary as utilized in this Plan shall refer to Base
Salary as so increased.

(b) Annual Bonus. In addition to Base Salary, a Participant shall be awarded,
for the fiscal year ending during the Employment Term, an annual bonus (the
“Bonus”) in cash at least equal to the greater of (i) the target Bonus to which
the Participant was entitled for the fiscal year during which termination
occurred, or (ii) the (A) average Bonus paid to the Participant for the last
three completed fiscal years prior to the Change of Control, (B) average Bonus
paid to the Participant for the last two completed fiscal years prior to the
Change of Control, if the Participant has participated in a Company Bonus plan
only for the last two fiscal years, or (C) the actual Bonus paid to the
Participant for the last completed fiscal year prior to the Change of Control,
if the Participant has participated in a Company Bonus plan only for the last
completed fiscal year. Notwithstanding the foregoing, in calculating the minimum
Bonus payment under this section 2.2(b), a Bonus amount for a prior fiscal year
that was reduced pro rata because the Participant was not a participant in a
Company Bonus plan for a full year shall

 

4



--------------------------------------------------------------------------------

be annualized. Each such Bonus shall be paid no later than 2 1/2 months
following the end of the fiscal year for which the Bonus is awarded, unless the
Participant shall have elected to defer the receipt of such Bonus in accordance
with procedures established by the Company.

(c) Fringe Benefits. The Participant shall be entitled to fringe benefits in
accordance with the most favorable agreements, plans, practices, programs and
policies of the Company and its affiliated companies in effect for the
Participant at any time during the 120-day period immediately preceding the
Change of Control or, if more favorable to the Participant, as in effect
generally at any time thereafter with respect to other peer employees of the
Company and its affiliated companies.

(d) Expenses. The Participant shall be entitled to receive prompt reimbursement
for all reasonable expenses incurred by the Participant in accordance with the
most favorable agreements, policies, practices and procedures of the Company and
its affiliated companies in effect for the Participant at any time during the
120-day period immediately preceding the Change of Control or, if more favorable
to the Participant, as in effect generally at any time thereafter with respect
to other peer employees of the Company and its affiliated companies.

(e) Incentive, Savings and Retirement Plans. The Participant shall be entitled
to participate in all equity incentive, savings and retirement plans, practices,
policies and programs applicable generally to other peer employees of the
Company and its affiliated companies, but in no event shall such plans,
practices, policies and programs provide the Participant with equity grants
(measured with respect to both regular and special equity incentive
opportunities, to the extent, if any, that such distinction is applicable),
savings opportunities and retirement benefit opportunities, in each case, less
favorable than the most favorable of those provided by the Company and its
affiliated companies for the Participant under any agreements, plans, practices,
policies and programs as in effect at any time during the 120-day period
immediately preceding the Change of Control or, if more favorable to the
Participant, those provided generally at any time after the Change of Control to
other peer employees of the Company and its affiliated companies.

(f) Welfare Benefit Plans. The Participant and/or the Participant’s family, as
the case may be, shall be eligible for participation in and shall receive all
benefits under welfare benefit plans, practices, policies and programs provided
by the Company and its affiliated companies (including, without limitation,
medical, prescription, dental, disability, employee life, group life, accidental
death and travel accident insurance plans and programs) to the extent applicable
generally to other peer employees of the Company and its affiliated companies,
but in no event shall such plans, practices, policies and programs provide the
Participant with benefits, in each case, less favorable than the most favorable
of any agreements, plans, practices, policies and programs in effect for the
Participant at any time during the 120-day period immediately preceding the
Change of Control or, if more favorable to the Participant, those provided
generally at any time after the Change of Control to other peer employees of the
Company and its affiliated companies.

(g) Vacation. The Participant shall be entitled to paid vacation in accordance
with the most favorable agreements, plans, policies, programs and practices of
the Company and its affiliated companies as in effect for the Participant at any
time during the 120-day period immediately preceding the Change of Control or,
if more favorable to the Participant, as in effect generally at any time
thereafter with respect to other peer employees of the Company and its
affiliated companies.

 

5



--------------------------------------------------------------------------------

2.3 Obligations upon Termination after a Change of Control.

(a) Termination by Company for Reasons other than Death, Disability or Cause or
by Participant for Good Reason. If, after a Change of Control and during the
Employment Term, the Company terminates the Participant’s employment other than
for Cause, death or Disability, or the Participant terminates employment for
Good Reason,

(i) the Company shall pay to any Participant in a lump sum in cash within 30
days after the date of termination an amount equal to the sum of (x) the amount
of Base Salary in effect at the date of termination, plus (y), an amount equal
to the greater of (i) the target Bonus to which the Participant was entitled for
the fiscal year during which termination occurred, or (ii) the (A) average Bonus
paid to the Participant for the last three completed fiscal years, (B) average
Bonus paid to the Participant for the last two completed fiscal years, if the
Participant has participated in a Company Bonus plan only for the last two
fiscal years, or (C) the actual Bonus paid to the Participant for the last
completed fiscal year, if the Participant has participated in a Company Bonus
plan only for the last completed fiscal year. Notwithstanding the foregoing, in
calculating the Bonus payment under this section 2.3(a)(i), a Bonus amount for a
prior fiscal year that was reduced pro rata because the Participant was not a
participant in a Company Bonus plan for a full year shall be annualized; and

(ii) for a period of twelve (12) months following the date of termination of
employment (the “Continuation Period”), the Company shall continue on behalf of
the Participant and his or her dependents and beneficiaries the medical, dental
and hospitalization benefits provided (x) to the Participant at any time during
the 90-day period prior to the Change of Control or (y) to other similarly
situated employees who continue in the employ of the Company during the
Continuation Period. The coverage and benefits (including deductibles and costs)
provided in this Section 2.3(a)(iii) during the Continuation Period shall be no
less favorable to the Participant and his or her dependents and beneficiaries,
than the most favorable of such coverages and benefits (including deductibles
and percentage of cost paid by the Participant) during any of the periods
referred to in clauses (x) or (y) above. The Company’s obligation hereunder with
respect to the foregoing benefits shall be limited to the extent that the
Participant obtains any such benefits pursuant to a subsequent employer’s
benefit plans, in which case the Company may reduce the coverage of any benefits
it is required to provide the Participant hereunder as long as the aggregate
coverages and benefits of the combined benefit plans are no less favorable to
the Participant than the coverages and benefits required to be provided
hereunder. The coverage during the Continuation Period will run concurrently
with the coverage provided under the Consolidated Omnibus Budget Reconciliation
Act.

(b) Death. If, after a Change of Control and during the Employment Term, the
Participant’s status as an employee is terminated by reason of the Participant’s
death, there shall be no further obligation under this Plan to the Participant’s
legal representatives (other than those already accrued to the Participant),
other than the obligation to make any payments due pursuant to employee benefit
plans maintained by the Company or its affiliated companies.

(c) Disability. If, after a Change of Control and during the Employment Term,
Participant’s status as an employee is terminated by reason of Participant’s
Disability, there shall be no further obligation under this Plan to the
Participant (other than those already accrued to the Participant), other than
the obligation to make any payments due pursuant to employee benefit plans
maintained by the Company or its affiliated companies.

 

6



--------------------------------------------------------------------------------

(d) Cause. If, after a Change of Control and during the Employment Term, the
Participant’s status as an employee is terminated by the Company for Cause,
there shall be no further obligation under this Plan to the Participant other
than for obligations imposed by law and obligations imposed pursuant to any
employee benefit plan maintained by the Company or its affiliated companies.

(e) Voluntary Termination. If, after a Change of Control and during the
Employment Term, the Participant voluntarily terminates his or her employment
with the Company other than for Good Reason, there shall be no further
obligation under this Plan to the Participant other than for obligations imposed
by law and obligations imposed pursuant to any employee benefit plan maintained
by the Company or its affiliated companies.

2.4 Accrued Obligations and Other Benefits. It is the intent of this Plan that
upon termination of employment for any reason the Participant be entitled to
receive promptly, and in addition to any other benefits specifically provided,
(a) the Participant’s Base Salary through the date of termination to the extent
not theretofore paid, (b) any accrued vacation pay, to the extent not
theretofore paid, and (c) any other amounts or benefits required to be paid or
provided or which the Participant is entitled to receive under any plan,
program, policy practice or agreement of the Company or by law.

2.5 Stock Options and Restricted Stock. The foregoing benefits are intended to
be in addition to the value of any options to acquire Common Stock of the
Company the exercisability of which is accelerated or shares of restricted stock
or restricted stock units the vesting of which is accelerated pursuant to the
terms of any stock incentive or other similar plan heretofore or hereafter
adopted by the Company.

2.6 Legal Fees. Should a Participant prevail in any cause of action, suit,
arbitration or other legal proceeding, which proceeding was initiated in whole
or in part to enforce the provisions of the Plan, the Company shall reimburse
the Participant for all costs, including reasonable attorneys’ fees, incurred by
the Participant in connection with such cause of action, suit, arbitration or
other legal proceeding.

2.7 Set-Off; Mitigation. After a Change of Control, the Company’s and its
Affiliates’ obligations to make the payments provided for in this Plan and
otherwise to perform their obligations hereunder shall not be affected by any
set-off for compensation from new employment or otherwise, counterclaim,
recoupment, defense or other claim, right or action which the Company or its
Affiliates may have against the Participant or others; except that to the extent
the Participant accepts other employment in connection with which he or she is
provided medical, dental or hospitalization benefits, the Company shall only be
required to provide such benefits as described in Section 2.3 (a)(ii). It is the
intent of this Plan that in no event shall the Participant be obligated to seek
other employment or take any other action by way of mitigation of the amounts
payable to the Participant under any of the provisions of this Plan.

ARTICLE 3

MISCELLANEOUS

3.1 Successors. (a) The Company shall require any successor to or assignee of
(whether direct or indirect, by purchase, merger, consolidation or otherwise)
all or substantially

 

7



--------------------------------------------------------------------------------

all of the assets or businesses of the Company in writing (i) assume
unconditionally and expressly this Plan and (ii) agree to perform or to cause to
be performed all of the obligations under this Plan in the same manner and to
the same extent as would have been required of the Company had no assignment or
succession occurred.

(b) The Company shall also require all entities that control or that after the
transaction will control (directly or indirectly) the Company or any such
successor or assignee to agree in writing to cause to be performed all of the
obligations under this Plan.

3.2 Funding. The Plan is funded solely through general assets of the Company or
of any successor or assignee and no employee contributions are taken nor are any
funds held in trust.

3.3 Plan Amendment or Termination. The Company reserves the right to amend or
terminate this Plan at any time and without advance notice. An amendment shall
be made in writing, executed by an officer of the Company, as authorized by the
Compensation Committee of the Company’s Board of Directors. No benefits will be
paid to anyone whose employment is terminated after the Plan is terminated or
amended to exclude that Participant. Notwithstanding the foregoing, no amendment
or termination of the Plan may be made following a Change of Control unless
approved in writing by 80% of the Participants.

3.4 Applicable Laws. The Plan shall be governed by the laws of the State of
Louisiana to the extent not preempted by the Employee Retirement Income Security
Act of 1974 (“ERISA”).

3.5 Administration of the Plan. The Plan shall be administered by the
Compensation Committee of the Board of Directors of Stewart Enterprises, Inc.
(the “Plan Administrator”). The Plan Administrator’s address is: 1333 South
Clearview Parkway, Jefferson, Louisiana 70121. The Plan Administrator shall have
the exclusive right to interpret the Plan and all such interpretations shall be
binding on all affected parties. The Stewart Enterprises, Inc. Retention Plan
document is a legal document that controls the operation of the Plan. Its
provisions cover all situations relating to benefits and its provisions will be
final authority. The ERISA Plan Number is 505. The Company’s Employer
Identification Number is 72-0693290.

3.6 Company’s Reservation of Rights. A Participant is employed at the pleasure
of the Company and the Company has the right at any time to terminate the
Participant’s status as an employee of the Company, to change or diminish his or
her status during the Employment Term, subject to the rights of the Participant
hereunder, and to add to or remove positions from the list of Participants set
forth on Schedule 1. Only employees of the Company or its affiliated companies
listed on Schedule 1 at the time of a Change of Control shall be entitled to
claim the benefits conferred on Participants by the Plan.

3.7 Type of Plan. This Plan is intended to be a severance welfare benefit plan
under ERISA. In no event shall benefits payable to any Participant under this
Plan exceed twice the Participant’s “Annual Compensation” (as defined in ERISA
regulation §2510.3-2(b)(2)) during the year immediately preceding the year of
termination.

3.8 Section 409A. The benefits provided under this Plan are intended to satisfy
the exception from Section 409A of the Internal Revenue Code of 1986, as
amended, and the regulations thereunder applicable to short-term deferrals and
shall be construed accordingly.

 

8



--------------------------------------------------------------------------------

ARTICLE 4

CLAIMS FOR BENEFITS

4.1 Claims Procedure. Claims for benefits may be made to the Plan Administrator
at the above address. Payments of the amounts provided in this Plan shall
ordinarily be made without the need for demand at the discretion of the Company.
Nevertheless, a Participant who claims entitlement to a benefit can file a
written claim for benefits with the Plan Administrator within 90 days after the
Participant’s employment is terminated. The Plan Administrator shall accept or
reject the claim within 30 days of its receipt. If the claim is denied, the Plan
Administrator shall give the reason for denial in a written notice in plain
English so as to be understood by the claimant, referring to the Plan provisions
that provide the basis for the denial. If any additional information or material
is necessary to perfect the claim, the Plan Administrator shall identify these
items and explain why such additional material is necessary.

4.2 Claim Denial and Appeal. Upon denial of the claim, the claimant may file a
written request for review of the denied claim to the Plan Administrator within
60 days of the denial. The claimant shall have the opportunity to be represented
by counsel and may request to be heard at a hearing. The claimant shall have the
opportunity to review the pertinent documents and the opportunity to submit
written reasons opposing the denial. The decision upon the appeal will be made
within 60 days of receipt of the requested review unless special circumstances
(such as a need to hold a hearing) require an extension of time for processing,
in which case a decision will be made as soon as possible, but no later than 120
days after receipt of a request for review. If such extension of time for review
is required, because of special circumstances, written notice of the extension
will be furnished to the claimant prior to the commencement of the extension. If
the appeal is denied, the denial shall be in writing.

ARTICLE 5

ERISA RIGHTS

Participants are entitled to certain rights and protections under ERISA and
regulations and rulings issued thereunder. Some of the benefits provided by the
Plan may be subject to ERISA. ERISA provides that Participants shall be entitled
to:

Receive information about Plan and benefits. Examine, without charge, at the
Plan Administrator’s office and at other specified locations, such as work
sites, all Plan documents, and a copy of the latest annual report (Form 5500
Series), available at the Public Disclosure Room of the Employee Benefits
Security Administration, if such report is required to be filed.

Obtain copies of all Plan documents and other plan information upon written
request to the Plan Administrator. The Plan Administrator may make a reasonable
charge for the copies. (This document is the only Plan document and Summary Plan
Description.)

Prudent actions by Plan fiduciaries. In addition to creating rights for
Participants, ERISA imposes duties upon the people who are responsible for the
operation of the Plan. The people who operate the Plan, called “fiduciaries” of
the Plan, have a duty to do so prudently and in the interest of Participants. No
one, including the Company or any other person, may terminate a Participant’s
employment or otherwise discriminate against a Participant in any way to prevent
the Participant from obtaining a welfare benefit or exercising his or her rights
under ERISA.

 

9



--------------------------------------------------------------------------------

Enforce rights. If a claim for a benefit is denied or ignored, in whole or in
part, the Participant has a right to know why this was done, to obtain copies of
documents relating to the decision without charge, and to appeal any denial, all
within certain time schedules.

Under ERISA, there are steps Participants can take to enforce the above rights.
For instance, if a Participant requests a copy of Plan documents or the latest
annual report from the Plan and does not receive them within 30 days, the
Participant may file suit in a Federal court. In such a case, the court may
require the Plan Administrator to provide the materials and pay the Participant
up to $110 a day until he or she receives the materials, unless the materials
were not sent because of reasons beyond the control of the administrator. If the
Participant has a claim for benefits which is denied or ignored, in whole or in
part, the Participant may file suit in a Federal court. If it should happen that
Plan fiduciaries misuse plan assets, or if the Participant is discriminated
against for asserting his or her rights, the Participant may seek assistance
from the U.S. Department of Labor, or the Participant may file suit in a Federal
court. The court will decide who should pay court costs and legal fees. If the
Participant is successful the court may order the person he or she has sued to
pay these costs and fees. If the Participant loses, the court may order the
Participant to pay these costs and fees, for example, if it finds the claim is
frivolous.

Assistance with questions. If the Participant has any questions about this Plan,
he or she should contact the Plan Administrator. If the Participant has any
questions about this statement or about his or her rights under ERISA, or if he
or she needs assistance in obtaining documents from the Plan Administrator, he
or she should contact the nearest office of the Employee Benefits Security
Administration, U.S. Department of Labor, listed in the telephone directory, or
the Division of Technical Assistance and Inquiries, Employee Benefits Security
Administration, U.S. Department of Labor, 200 Constitution Avenue N.W.,
Washington, D.C. 20210. The Participant may also obtain certain publications
about his or her rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration.

 

10



--------------------------------------------------------------------------------

This Plan, as amended and restated, is executed in Jefferson, Louisiana, this
11th day of June, 2012.

 

WITNESSES:   STEWART ENTERPRISES, INC.

/s/ Lewis J. Derbes, Jr.

  By:  

/s/ Thomas M. Kitchen

Name:  

Lewis J. Derbes, Jr.

 

Name:

 

Thomas M. Kitchen

    Title:  

President and Chief Executive Officer

/s/ Lisa T. Winningkoff

    Name:  

Lisa T. Winningkoff

   

 

11